NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                  ISABEL DELACRUZ, Petitioner/Appellee,

                                        v.

                  RICHARD NERIZ, Respondent/Appellant.

                           No. 1 CA-CV 18-0094 FC
                             FILED 12-13-2018


          Appeal from the Superior Court in Maricopa County
                         No. FC 2018-000325
          The Honorable Virginia L. Richter, Judge Pro Tempore

                                  AFFIRMED


                                APPEARANCE

Richard Neriz, Avondale
Respondent/Appellant



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Paul J. McMurdie and Judge Kent E. Cattani joined.
                           DELACRUZ V. NERIZ
                           Decision of the Court

C A M P B E L L, Judge:

¶1            Richard Neriz timely appeals an order of protection in favor
of Isabel Delacruz and her children. Neriz argues that (1) the superior court
erred by not allowing the introduction of specific items of evidence and (2)
the superior court’s findings of fact were based on false evidence. Because
Neriz has waived his arguments on appeal, and because we discern no
abuse of discretion by the superior court, we affirm.

                              BACKGROUND

¶2            Neriz is married to Delacruz, and they have several minor
children. In January 2018, Delacruz filed a petition for a protective order
alleging physical and verbal abuse by Neriz toward Delacruz and the
children. The court found reasonable cause and issued the ex parte order.

¶3           The superior court held an evidentiary hearing to consider
physical evidence and testimony from both Neriz and Delacruz. At the
conclusion of the hearing, the court found that Neriz either committed an
act of domestic violence within the last year or could commit an act of
domestic violence in the future. The court thus continued the order of
protection pursuant to Arizona Revised Statutes § 13-3602.

                               DISCUSSION1

¶4             Neriz argues that (1) the court erred by not allowing him to
present all of the evidence he wished to present, and (2) the trial court based
its findings of fact on false evidence. Neriz argues these alleged errors
prejudiced his case because the evidence he wished to present would have
demonstrated both that he presented “no harm to anyone” and that
Delacruz “violat[ed] her restraining order.” We review for an abuse of
discretion the superior court’s continuance of an order of protection
following an evidentiary hearing, Shah v. Vakharwala, 244 Ariz. 201, 202, ¶ 5
(App. 2018), and its rulings on the admission of evidence, Gemstar Ltd. v.
Ernst & Young, 185 Ariz. 493, 506 (1996). We will not reverse unless the
record, “viewed in the light most favorable to upholding the trial court’s
decision, is devoid of competent evidence to support the decision.”
Michaelson v. Garr, 234 Ariz. 542, 544, ¶ 5 (App. 2014) (citation omitted).



1 Although Delacruz did not file an answering brief, in our discretion, we
decline to consider her failure to do so as a confession of error. See Cardoso
v. Soldo, 230 Ariz. 614, 616, ¶ 4 n.1 (App. 2012).


                                      2
                          DELACRUZ V. NERIZ
                          Decision of the Court

¶5             The record on appeal includes the documentary evidence
submitted at the evidentiary hearing but does not include a copy of the
transcript of the hearing. Pursuant to Arizona Rule of Civil Appellate
Procedure (“ARCAP”) 11(c), the duty to order and include the transcript in
the record was Neriz’s. When no transcript is provided on appeal, we
assume the record supports the superior court’s decision. Kline v. Kline, 221
Ariz. 564, 572, ¶ 33 (App. 2009). Furthermore, pursuant to ARCAP
13(a)(7)(A), an appellant must present significant arguments “concerning
each issue presented for review, with supporting reasons for each
contention, and with citations of legal authorities and appropriate
references to the portions of the record on which the appellant relies.”
Failure to do so usually constitutes abandonment and waiver of that claim.
Ritchie v. Krasner, 221 Ariz. 288, 305, ¶ 62 (App. 2009). Neriz has failed to
identify any facts or provide any supporting authority demonstrating that
the superior court abused its discretion in making its evidentiary rulings,
and we discern none. Accordingly, he has not established a basis for relief.

                              CONCLUSION

¶6           For the foregoing reasons, we affirm the superior court’s
continuance of the protective order.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3